Title: Louisa Catherine Johnson to John Quincy Adams, 4 July 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London July 4th 1796
          
          So totally incapacitated do I feel myself for writing were it not through fear of giving you pain I certainly shou’d indulge my avowed aversion to it and decline the task but judging of your feelings by my own think it incumbent on me to avail myself of every opportunity of testifying my affectionate esteem for you I yesterday received yours of the 17 instant in which you desire my opinion of your Picture I approve the likeness tho’ the complexion is much too dark and the figure altogether too large I have lately been introduced to a Mr. & Mrs: Gore of Boston who say they shou’d never have known it but I cannot allow them to be such competent judges as myself who finds the original too deeply engraven on my heart to admit of a mistake in the likeness Oh Philosophy where art thou

now without thy aid my present sensations will carry me beyond myself and far exceed the limits of my Paper. I will therefore quit this subject.— I am told it is very probable your Father will be the next President shou’d that be the case I shall with sincere pleasure offer you my congratulations. You know my friend I am not ambitious of any thing but your affection and in that my wishes are unbounded
          Mama and Sisters unite in best wishes for your health and happiness for my own I leave you to imagine—
          
            Louisa Catherine Johnson
          
        